 1   Samuel J. Frazier, III, Esq. (SBN 80061)
     7860 Mount Vernon Road
 2   Auburn, CA 95603
     Telephone: (530) 888-6500
 3   Email: Frazierlaw@aol.com
 4   Attorney for Plaintiff
     MARK ALBERT FULLER
 5

 6   JACKSON LEWIS P.C.
     JAMES T. JONES (SBN 167967)
 7   SIERRA VIERRA (SBN 307874)
     400 Capitol Mall, Suite 1600
 8   Sacramento, California 95814
     Telephone:    (916) 341-0404
 9   Facsimile:    (916) 341-0141
     Email: James.Jones@jacksonlewis.com
10          Sierra.Vierra@jacksonlewis.com
11   Attorneys for Defendant
     SONIFI SOLUTIONS, INC.
12

13                               UNITED STATES DISTRICT COURT

14                               EASTERN DISTRICT OF CALIFORNIA

15   MARK ALBERT FULLER,                                CASE NO. 2:19-cv-01447-MCE-EFB
16                 Plaintiff,                           STIPULATION AND ORDER TO
                                                        CONTINUE DEFENDANT SONIFI
17          v.                                          SOLUTIONS, INC.’S DEADLINE TO
                                                        RESPOND TO PLAINTIFF’S
18   SONIFI SOLUTIONS, INC.; COLONY                     COMPLAINT
     CAPITAL; AND LODGE NET
19   CORPORATION, and DOES 1 – 250,
20   inclusive.
                   Defendants.                          Action Filed:       July 29, 2019
21                                                      Trial Date:         None Set
22          Pursuant to Local Rule 143, Plaintiff MARK ALBERT FULLER (“Plaintiff”) and

23   Defendant SONIFI SOLUTIONS, INC. (“Defendant”) stipulate to and request that the Court

24   enter an order, without further notice or hearing, continuing Defendant’s deadline to respond to

25   Plaintiff’s Complaint up to, and including, November 1, 2019. The parties’ stipulation and

26   proposed order is made based on the following facts:

27   ///

28                                                  1
     STIPULATION AND ORDER TO CONTINUE
     DEFENDANT SONIFI SOLUTIONS, INC.’S
     DEADLINE TO RESPOND TO PLAINTIFF’S                                 Case No.: 2:19-CV-01447-MCE-EFB
     COMPLAINT                                                                    Fuller v. SONIFI Solutions
 1          1.      Plaintiff filed the instant action on July 29, 2019. Plaintiff’s Complaint originally
 2   named three defendants: SONIFI Solutions, Inc., Colony Capital, and Lodge Net Corporation
 3   (“Defendants”). Plaintiff alleges ten causes of action in a detailed, 10-page Complaint. (Doc. 1)
 4          2.      Defendants originally retained the services of the firm, Carothers DiSante &
 5   Freudenberger LLP, (“prior defense counsel”) to provide legal representation in this case.
 6   Through prior defense counsel, Defendants executed waivers of service. (Docs. 4-5) The waivers
 7   of service set Defendants’ response deadline as October 4, 2019.
 8          3.      On September 3, 2019, Plaintiff’s counsel and prior defense counsel submitted a
 9   Stipulation and Proposed Order to dismiss Defendants Colony Capital and Lodge Net
10   Corporation without prejudice. (Doc. 9) The Court granted the Proposed Order and dismissed
11   Defendants Colony Capital and Lodge Net Corporation without prejudice, leaving Defendant
12   SONIFI Solutions, Inc. as the remaining defendant. (Doc. 10)
13          4.      On or about September 4, 2019, Defendant retained Jackson Lewis P.C. (“defense
14   counsel”) to substitute in as defense counsel for this pending litigation.
15          5.      Upon retention, defense counsel at Jackson Lewis immediately began gathering
16   information for use in evaluating Plaintiff’s Complaint and preparing a responsive pleading.
17   Given the number of causes of action presented, which include allegations of financial fraud,
18   defense counsel requires additional time to prepare a complete response to Plaintiff’s Complaint.
19   The current response deadline additionally falls just after the end of Defendant’s fiscal quarter. As
20   a result, defense counsel’s investigation has been curtailed by business needs and the limited
21   availability of fact witnesses.
22          6.      Plaintiff’s counsel and defense counsel stipulate and agree to extend Defendant’s
23   deadline to respond to the Complaint up to, and including, November 1, 2019. This extension of
24   time will not delay the milestone case deadlines set by the Court, and will not prejudice the
25   parties or the Court. For these reasons, the parties seek the Court’s approval to extend
26   Defendant’s response deadline up to, and including, November 1, 2019.
27   ///
28                                                     2
     STIPULATION AND ORDER TO CONTINUE
     DEFENDANT SONIFI SOLUTIONS, INC.’S
     DEADLINE TO RESPOND TO PLAINTIFF’S                                 Case No.: 2:19-CV-01447-MCE-EFB
     COMPLAINT                                                                    Fuller v. SONIFI Solutions
 1   IT IS SO STIPULATED.
 2   Dated: September 27, 2019             SAMUEL J. FRAZIER, III

 3

 4                                         By: /s/ Sam Frazier (as authorized on 9.27.19)
                                              SAMUEL JEFFERSON FRAZIER, III
 5
                                              Attorney for Plaintiff
 6                                            MARK ALBERT FULLER

 7

 8   Dated: September 27, 2019             JACKSON LEWIS P.C.

 9
                                           By: /s/ Sierra Vierra
10                                            JAMES T. JONES
                                              SIERRA VIERRA
11
                                           Attorneys for Defendant
12                                         SONIFI SOLUTIONS, INC.

13

14         IT IS SO ORDERED.

15
     DATED: October 4, 2019
16

17

18
                                          _______________________________________
19
                                          MORRISON C. ENGLAND, JR.
20                                        UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27

28                                            3
     STIPULATION AND ORDER TO CONTINUE
     DEFENDANT SONIFI SOLUTIONS, INC.’S
     DEADLINE TO RESPOND TO PLAINTIFF’S                       Case No.: 2:19-CV-01447-MCE-EFB
     COMPLAINT                                                          Fuller v. SONIFI Solutions
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
